DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 07/18/2022. Claims 1, 4-5, 7-15, 17-34 and 36-45 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Jeffrey Pearce, reg. no. 34,729, on 07/18/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
1. (Currently amended) A method for verifying proximity between two devices comprising: 
in a mobile device: 
sensing proximity to a location device;
obtaining a mobile device token, said mobile device token being a first data structure that includes an encoding of an identifier of the mobile device; and
 at an interaction time, inputting from the location device a location token, said location token being a second data structure including an encoding of an identifier of the location device;
generating a travel token as a digital combination of the mobile device token and the location token, as well as an interaction time indication, said location token being created by and allocated by a tracking service provider to the location device;
 transmitting the travel token to the tracking service provider; in which transmitting of the travel token is initiated by a user of the mobile device; 
displaying for a user a list of travel tokens generated in the mobile device; sensing selection by the user of selected travel tokens; and transmitting to the tracking service provider only the selected travel tokens; and 
         obtaining a first digital signature for the travel token.
3. (Cancelled )
6. (Cancelled )
26. (Currently amended) A method for tracking proximity between devices comprising, in a tracking service provider: 
receiving requests from mobile devices for mobile device tokens;
generating respective mobile device tokens for the mobile devices, each mobile device token being a first data structure that includes an encoding of an identifier of the respective mobile device, and transmitting the mobile device tokens to the respective mobile devices;
 receiving requests from location devices for location tokens;
 generating respective location tokens for the location devices, each location token being a second data structure that includes an encoding of an identifier of the respective location device, and transmitting the location tokens to the respective location devices;  further comprising transmitting the travel tokens to a testing and analysis entity;
receiving travel tokens, each travel token corresponding to an interaction in which one of the mobile devices has been in proximity to one of the location devices, each Page 5 of 12said travel token being generated as a digital combination of the mobile device token and the location token, as well as an interaction time indication;
and storing said travel tokens in a registry; 
maintaining the registry to include both the device tokens and the travel tokens for mobile devices currently assigned to the tracking service provider, but said device tokens being transferrable to a different tracking service provider, which thereupon assumes the control over and ability to issue mobile device tokens to the corresponding mobile devices.
27. (Cancelled )
Allowable Subject Matter
Claims 1, 4-5, 7-15, 17-34 and 36-45 are allowed.
Regarding to claim 1, 26, 39, 43 and 44, the best prior art found during the prosecution of the application, Bergdale US Patent Application No.:( US 2015/0213660 A1) hereinafter referred
as Bergdale, in view of Hietanenet al US Patent Application No.:( US 2018/0060989 Al) hereinafter referred as Hietanen teaches the system for monitoring permission for persons with a token device in their possession to be in a location, the system comprising: a secured area having at least one entry point, wherein each of the entry points have a mechanical gate with an open position and a closed position; at least two wireless proximity sensors attached to at least one of a portion of the mechanical gate and an area adjacent to a portion of the mechanical gate; a token device in communication with the at least two wireless proximity sensors, wherein each of the at least two wireless proximity sensors determine a location of the token device relative to one of the at least two wireless proximity sensors to provide a detection data point for each of the at least two wireless proximity sensors and a set of detection data points for the group of detection data points; a system computing device in communication with the at least two wireless proximity sensors, wherein the system computing device calculates the shared proximity of the token device according to the set of detection data points and determines that the token device contains a valid ticket or does not contain a valid ticket, wherein the token device contains a valid ticket and the system computing device determines the shared proximity of the token device is within a predetermined area the system computing device will cause the mechanical gate to go to the open position. The process of a ticket token being downloaded. The user purchases a ticket from an online website. The website sends to the user's device a unique number referred to as a token. The user's device becomes a "token device" as it is acting as the carrier for the token. The token is also stored in the ticketing database. When the time comes to present the ticket, the token device may have an application that launches a user interface. The user can select "validate" or some other equivalent command to cause the application to fetch and download from the ticketing system a data object referred to herein as a ticket payload, which includes program to run on the token device. In another embodiment, the ticket payload can be pushed to the token device by the venue. As a result, the application transmitted to the token device is previously unknown to the user of the token device and not resident in the token device. The Ticket holds that have purchased tickets have a data records in the system database that contains a unique token associated with the ticket and other relevant information, including venue ID and an identifier. This application fetches the stored ticket token and transmits that token to the system computing device, preferably over a secure data channel. The database looks up the token to check that the token is valid for the upcoming show. If the token is valid, then the system computing device may, optionally, transmits back to the token device a ticket payload. Hietanenet teaches the mobility management system  may physically at least partially reside within one or more regions served by it in terms of travel tokens to be issued and forwarded to users. The user terminal is provided with operation logic e.g. in the form of application software stored, or ‘installed’, in a memory of the terminal  and executed by one or more processing units of the terminal  for implementing a client end of the mobility management service suggested herein to the user. The terminal stores a token comprising a collection of data, which may be utilized to indicate to the user and/or verification apparatus the prevailing status of the user in relation to the system and therefore consequentially also to the transport provider. However, Bergdale and Hietanenet fail to teach the system and method for verifiable proximity. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the obtaining a mobile device token, said mobile device token being a first data structure that includes an encoding of an identifier of the mobile device; and at an interaction time, inputting from the location device a location token, said location token being a second data structure including an encoding of an identifier of the location device; generating a travel token as a digital combination of the mobile device token and the location token, as well as an interaction time indication, said location token being created by and allocated by a tracking service provider to the location device;  transmitting the travel token to the tracking service provider; in which transmitting of the travel token is initiated by a user of the mobile device;  displaying for a user a list of travel tokens generated in the mobile device; sensing selection by the user of selected travel tokens; and transmitting to the tracking service provider only the selected travel tokens; and  obtaining a first digital signature for the travel token.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642